— Judgment unanimously reversed on the law, motion granted and indictment dismissed. Memorandum: The police stopped defendant’s car based solely on an anonymous telephone tip that defendant possessed cocaine. Defendant was seized when the car was stopped (see, People v Sobotker, 43 NY2d 559). In order to justify the stop, *586the police needed reasonable suspicion based on specific and articulable facts that defendant committed a crime (see, People v Ingle, 36 NY2d 413, 418-420). The anonymous tip provided neither reasonable suspicion (People v Sobotker, supra; People v La Pene, 40 NY2d 210, 222-224) nor probable cause (see, People v Bigelow, 66 NY2d 417, 423-424) to justify the stop. To the extent that the decision in Alabama v White (496 US 325) may be interpreted to support a contrary result, it is clear that this decision and the totality of circumstances test of Illinois v Gates (462 US 213) upon which it relied, is unacceptable as a matter of State constitutional law (see, People v Johnson, 66 NY2d 398, 406). Since the stop of defendant’s car was unlawful, the contraband seized must be suppressed (see, Wong Sun v United States, 371 US 471). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.